Title: Charles Stuart Waugh to James Madison, 25 October 1827
From: Waugh, Charles Stuart
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Culpeper.
                                
                                25. October. 1827.
                            
                        
                         
                        It is with the greatest diffidence, and reluctance that I write your Excellency; fearing that I am taking an
                            improper liberty: in such an event I beg to be excused. My solicitude to promote the interest of my Children, has impelled
                            me to obtrude my self improperly. It has been my misfortune through life to want the aid of patronage, and to have lived in
                            obscurity prejudicial to the interests of my family, if not of society. I wish I could say that I had the least right to
                            look to your Excellency, for the favour which I solicit, but Sir, I have none, but that compassionate sympathy which would
                            prompt you to assist merit. I would, if I can be pardoned, ask your friendship in procuring a Clerkship in one of our
                            Offices, in the City of Washington; it will afford me the means of educating my Children, and releasing a Daughter from an
                            obscurity truly painfull. If my fortune would be sufficient to accomplish my object, in Washington, I would not obtrude;
                            and I most earnestly beg not to give offense. My Childrens claims upon me are great, they are promising in talents, and
                            will derive a profit, which I am otherwise unable to give them. For my self Sir, I can promise assiduity, and integrity,
                            with some small portion of Knowledge. I must again repeat that I beg to be forgiven, should I have given your Excellency
                            pain, in making this application. An only Daughter, whose talent, and acquirements, are great, calls pressingly upon me to
                            remove her from the obscurity in which she is. Can I ask the honor of an answer to this letter; with the assurance that I
                            am Dear Sir, Your friend, and respect: H. Servt
                        
                        
                            
                                Charles Stuart Waugh
                            
                        
                    